PER CURIAM.
We affirm the trial court’s order summarily denying, as facially insufficient, the defendant’s Florida Rule of Criminal Procedure 3.800 motion to allow credit for jail time served. See Whitfield v. State, 864 So.2d 562, 562 (Fla. 1st DCA 2004) (“[A] facially sufficient rule 3.800 motion to correct an illegal sentence must allege where and how the court records demonstrate entitlement to relief.” (citing Baker v. State, 714 So.2d 1167 (Fla. 1st DCA 1998))). However, we affirm without prejudice to the defendant’s filing of a legally sufficient motion.
Affirmed.